        Case 5:20-mc-80156-JD Document 7 Filed 09/23/20 Page 1 of 2




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Steven E. Bledsoe (SBN 157811)
   sbledsoe@larsonllp.com
 3 Paul A. Rigali (SBN 262948)
   prigali@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone: (213) 436-4888
 6 Facsimile: (213) 623-2000

 7 Attorneys for Proposed Intervenor
   TEMUR AKHMEDOV
 8
                                UNITED STATES DISTRICT COURT
 9
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10

11
   IN RE APPLICATION OF TATIANA                  Case No. 5:20-mc-80156-VKD
12 AKHMEDOVA,
                                                 NOTICE OF APPEARANCE OF STEVEN
13                Applicant,                     E. BLEDSOE
14                                               Judge:   Hon. Virginia K. DeMarchi
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   Case No. 5:20-mc-80156-VKD
                           NOTICE OF APPEARANCE OF STEVEN E. BLEDSOE
         Case 5:20-mc-80156-JD Document 7 Filed 09/23/20 Page 2 of 2




 1          TO THE HONORABLE COURT AND TO COUNSEL OF RECORD HEREIN:

 2          PLEASE TAKE NOTICE that, Steven E. Bledsoe of the firm Larson O’Brien LLP, hereby

 3 enters his appearance as counsel of record for Proposed Intervenor Temur Akhmedov in the

 4 above-referenced action and requests that, for purposes of the court docket, service list, electronic

 5 filings and electronic notification of service, the Court and counsel for Applicant add Steven E.

 6 Bledsoe to this action as follows:

 7                 Steven E. Bledsoe (SBN 157811)
                   LARSON O’BRIEN LLP
 8                 555 S. Flower Street
                   Suite 4400
 9                 Los Angeles, CA 90071
                   Tel: (213) 436-4888
10                 Fax: (213) 623-2000
                   Email: sbledsoe@larsonllp.com
11

12 Dated: September 23, 2020                   LARSON O’BRIEN LLP

13

14
                                               By:    /s/ Steven E. Bledsoe
15                                                  Stephen G. Larson
                                                    Steven E. Bledsoe
16                                                  Paul A. Rigali
17                                             Attorneys for Proposed Intervenor
                                               TEMUR AKHMEDOV
18

19

20

21

22

23

24

25

26

27

28

                                                 2                    Case No. 5:20-mc-80156-VKD
                              NOTICE OF APPEARANCE OF STEVEN E. BLEDSOE
